Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is CIP of PCT/KR2018/006632 06/12/2018, REPUBLIC OF KOREA 10-2017-0179533 12/26/2017.
	Claims 1-2, 4-16 are pending.  
Claim Rejections/Objections Withdrawn
2.	The objection to claims 5 and 7 are withdrawn based upon the amendments. The rejections of claims 1-3, 6 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang, Hirayama, Urano, and KR 1020140122183 are withdrawn in view of the amendments. All the references applied have R15 as H or alkyl, however the amendment requires the group at this position to be a ring. As discussed in the previous action of April 9, 2021 at ¶8 on page 8, the compounds where R15 is aryl or heteroaryl art not taught by the prior art, and there is no reason or teaching to change an alkyl or H to a ring.  The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Zhang is withdrawn for the same reasons.  The declaration of inventor Lee submitted on August 9, 2021 traverses a non-existent rejection, “I understand that the Office has not alleged that any of the claims would have been obvious over KR’183. Nevertheless, it is my opinion that for the technical reasons discussed below, the amended claims would not have been obvious over KR’183.” (Declaration August 9, 2021 page 5  ¶6).
Rejoinder 
3.	Claims 1-2, 4-7 are allowable. Claims 8-16, previously withdrawn from consideration as a result of a restriction requirement, now require all the limitations of an allowable claim. Pursuant the restriction requirement between inventions I-VI, as set forth in the Office action mailed on December 16, 2020, is hereby withdrawn and claims  hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625